SEABURY, J.
(dissenting). The plaintiff appeals from a judgment m his favor, entered upon the report of a referee awarding him the sum of $379.71, with interest. The action was brought to recover the sum of $731.37 as commissions alleged by the plaintiff to have been earned by him while acting as selling agent for the defendants. The complaint alleged, and the plaintiff proved, that he was employed to act as selling agent for the defendants, from January 1, 1906, to December 31, 1906, for which service he was to receive a commission of 7y2 per cent, on all goods sold to customers procured by the plaintiff. The testimony of the plaintiff, as to his contract being for the term of one year, was corroborated by the evidence of the defendant Eahm. Under these circumstances the referee was in error in refusing to allow the plaintiff to recover commissions upon the sales made in November and December. The evidence does not seem to me to show that the relations of the parties under the contract were changed, or that the plaintiff did or failed to do anything which forfeited his right to recover commissions on the November and December sales. It seems to me that the evidence of the defendant Eahm is conclusive upon this point in favor of the plaintiff. The defendant Eahm testified that:
“There was no tíme I ever denied Mr. Altmayer was entitled to commissions on the November and December sales.”
■ It appears, without dispute, that the referee did not allow the plain-, tiff commissions upon all of the sales made in November or any of the sales made in December. Nor can this ruling be sustained upon the theory that an agreement, subsequent to the contract, required the defendants to pay commissions only upon reorders. I do not think that the evidence establishes such an agreement, or, if it did, that there was any consideration for it.
*967For these reasons, I think that the judgment appealed from should be reversed, and a new trial ordered, with costs to the appellant to abide the event.